                                                                               FILED
                                                                        U.S. DISTRICT COURT
                                                                            AUGUS'r.T niv.
                      IN THE UNITED STATES DISTRICT COURT
                                                                        ^019 OCT 21.   ftM 9= 39
                     FOR THE SOUTHERN DISTRICT OF GEORGI

                                    DUBLIN DIVISION                                       C A.


DEMARCO A. TAIR,

              Plaintiff,


       V.                                                CV 319-070


WARDEN FORD and MEDICAL
DEPARTMENT,

              Defendants.



                                         ORDER




       Plaintiff filed this case in the Southern District of Georgia on a standard form

complaint used by incarcerated litigants. (Doc. no. I.) However, Plaintiff failed to complete

multiple sections of the form, listed one Defendant without mentioning him in the statement

of claim, failed to allege what claims he was asserting, and failed to allege where the events

took place and Defendant resided. (Id.) On September 24, 2019, the Court ordered Plaintiff

to file an amended complaint fixing those deficiencies. (Doc. no. 3.)

       On October 21, 2019, Plaintiff filed his amended complaint, adding one Defendant

and clarifying that the named Defendants are located in Butts County, Georgia, and the

events in Plaintiffs amended complaint allegedly occurred in Butts County. (See doc. no.

4.) Because Butts County is in the Middle District of Georgia, the proper venue is the

Macon Division of the Middle District of Georgia. 28 U.S.C. § 1391(b).
       In the interest of justice, instead of dismissing this action, the Court ORDERS it

TRANSFERRED to the Middle District of Georgia, Macon Division. 28 U.S.C. § 1406(a).

The Court also DIRECTS the Clerk to forward the file to that District.


       SO ORDERED this                  day of October, 2019, at Augusta, Georgia.




                                          UNITED STATES^ISTRJCT JUDG
